Citation Nr: 1549594	
Decision Date: 11/24/15    Archive Date: 12/03/15

DOCKET NO.  12-20 762A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for lumbosacral spine degenerative disc disease and degenerative joint disease without radiculopathy. 

(The issues of entitlement to a rating in excess of 10 percent for right ankle strain post surgical repair for fracture of the lateral malleolus, a rating in excess of 10 percent for degenerative joint disease of the right knee status post meniscectomy, and service connection for a left knee disorder are addressed in a separate Board decision). 


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1988 to June 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which granted service connection for lumbar spine degenerative joint disease and assigned an initial 10 percent rating, effective August 25, 2011.  The Veteran thereafter appealed with respect to the propriety of the initially assigned rating.  The Board previously remanded the issue in March 2014 in order to afford the Veteran his requested Board hearing.  Subsequently, in a July 2014 supplemental statement of the case, the RO recharacterized the Veteran's service-connected back disability as lumbosacral spine degenerative disc disease and degenerative joint disease without radiculopathy.

As directed by the March 2014 remand, regarding his claim for a higher initial rating for his low back disability, the Veteran testified a hearing before the undersigned Veterans Law Judge sitting at the RO in August 2014.  At such time, he submitted additional evidence with a waiver of agency of original jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304(c) (2015).  Therefore, the Board may properly consider such newly received evidence.  

The Board notes that the issues of entitlement to a rating in excess of 10 percent for right ankle strain post surgical repair for fracture of the lateral malleolus, a rating in excess of 10 percent for degenerative joint disease of the right knee status post meniscectomy, and service connection for a left knee disorder are also presently before the Board; however, a hearing concerning those matters was conducted before a different Acting Veterans Law Judge in August 2011.  The Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  See 38 U.S.C.A. § 7102 (West 2014); 38 C.F.R. § 20.707 (2015).  Here, the single issue on appeal, listed above, was heard in August 2014 by the undersigned Veterans Law Judge.  Therefore, there has been no overlap between the appeals and, as the appeals have not merged, each issue will be addressed in a separate decision by the respective Acting Veterans Law Judge or Veterans Law Judge who conducted the corresponding hearing.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

At the outset, the Board finds that a remand is necessary in order to afford the Veteran a contemporaneous VA examination to determine the current nature and severity of his low back disability.  In this regard, the Board recognizes that the Veteran was most recently examined by VA in June 2014; however, as will be discussed below, he subsequently testified at the August 2014 Board hearing that the symptoms of his low back disability had increased in severity.  In addition, at the hearing, the Veteran provided medical evidence that suggested he had incurred additional symptomatology.  As such, a new examination is necessary in order to assess the current nature and severity of the Veteran's service-connected low back disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

To that end, at the August 2014 hearing, the Veteran testified that his back pain had worsened, and that he was taking medication regularly and soaking in a hot tub to treat it.  The Veteran described a limitation in forward motion and indicated he experienced weekly bouts of pain which occurred when he stood for a long time and then attempted to bend over.  The Veteran additionally described pain and some weakness in his legs.

Furthermore, at the hearing the Veteran submitted a private medical record from his chiropractor.  The treatment record, dated August 2014, showed that MRI findings revealed a left-sided herniated nucleus pulposus causing mild central stenosis and was contacting the descending and traversing nerve roots.  Furthermore, such revealed an assessment of sciatica and left lower extremity pain and weakness.  None of the Veteran's previous medical records, or the reports of his December 2011 and June 2014 VA examinations, indicated such a diagnosis.  The Board notes that, in rating the Veteran's low back disability under the appropriate criteria, evidence of neurological abnormalities associated with the disability must be considered and appropriately evaluated.  See 38 C.F.R. § 4.71 (a), Diagnostic Code 5243, Note (1). 

Therefore, in light of the Veteran's testimony suggesting a worsening of his low back disability, to include additional neurological symptomatology, the Board finds that he should be afforded a contemporaneous VA examination.

Finally, the Board notes that, upon submitting the private treatment record at the August 2014 hearing, the Veteran testified that he had recently established care with the chiropractor.  Therefore additional, updated records of more recent treatment may exist.  While on remand, the Veteran should be given an opportunity to identify any and all records relevant to the claim on appeal which have not yet been obtained.  Thereafter, all identified records, to include updated VA treatment records dated from June 2014 to the present, should be obtained for consideration in the Veteran's appeal.


Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records that are relevant to the claim on appeal, to include any additional records from his chiropractor.  After obtaining any necessary authorization from the Veteran, all outstanding records, to include updated VA treatment records dated from June 2014 to the present, should be obtained.

For private treatment records, if he provides the necessary release(s), assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159.  Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession. 

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2)  and 38 C.F.R. § 3.159(e).

2.  After obtaining all outstanding records, the AOJ should schedule a VA examination to determine the current severity and all manifestations (orthopedic and neurologic) of the Veteran's lumbar spine disability.  The Veteran's record and a copy of this remand must be provided to the examiner for review upon examination, and the examination report must reflect review of these items.  All necessary diagnostic testing and evaluations should be completed.  The Veteran's lay history of symptoms associated with the disability should be recorded. 

The examiner is asked to address the following:

(a) The examiner should conduct range of motion testing of the lumbosacral spine (expressed in degrees).  The examiner is asked to render specific findings as to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the lumbosacral spine due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The examiner should also indicate whether the Veteran has any ankylosis of the lumbosacral spine; and, if so, the extent of any such ankylosis, and whether the ankylosis is favorable or unfavorable.

(b) The examiner should state whether the Veteran has intervertebral disc syndrome.  If so, it must be noted whether intervertebral disc syndrome results in incapacitating episodes.  If such episodes are found to have occurred over the preceding 12 months, the length of their duration must be noted.  

(c) The examiner should indicate whether the Veteran's service-connected lumbosacral strain results in neurologic impairment.  If so, the examiner must identify with specificity the precise nerve(s) involved.  For each affected nerve, the examiner should indicate identify the associated symptoms of the neurological deficit and the severity of the deficit (i.e., whether there is incomplete paralysis that is mild, moderate, or severe, or complete paralysis).  Any findings with regard to neurological impairment should be reconciled with the August 2014 treatment record showing an assessment of sciatica and left lower extremity pain and weakness.

(d)  The examiner should address the functional impact the Veteran's low back disability has on his daily life and employment. 
 
All opinions expressed should be accompanied by a rationale.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2015).

